Citation Nr: 1716061	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, and to include as due to herbicide exposure. 

2.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus, type II. 

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to August 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2015 decision, the Board remanded the matters on appeal for additional procedural and evidentiary development.  The Board also determined that a claim for entitlement to a TDIU was reasonably raised by the record due to the Veteran's July 2015 application for entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The law provides that VA must broadly consider claims and when a veteran asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  After reviewing the contentions and evidence, the Board determines that the issues of entitlement to service connection for basal cell carcinoma and squamous cell carcinoma should be re-characterized and are more accurately stated as listed on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran's current skin cancer, to include basal cell carcinoma of the nose, is not caused by or otherwise etiologically related to his active duty service, to include his in-service exposure to herbicides in the Republic of Vietnam.

2.  During the appellate period, the Veteran was required to restrict his diet, but he was not required to take insulin and restrict his diet, and he was not required to take an oral hypoglycemic agent and restrict his diet to control his diabetes mellitus, type II symptoms.

3.  During the entire appeal, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 26 decibels (dB) and speech recognition ability of 100 percent in the right ear and a puretone threshold average of 76 dB and speech recognition ability of 88 percent in the left ear, at worst.

4.  The Veteran does not meet the schedular rating criteria for entitlement to a TDIU and a referral to the Director of Compensation Service for extraschedular consideration is not warranted because the Veteran's service-connected disabilities do not preclude him from securing or following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, and to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

3.  The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, DC 6100 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In October 2015, the Board remanded the case to ask the Veteran to identify any pertinent outstanding treatment records, associate with the claims file any outstanding VA treatment records, schedule the Veteran for VA examinations for his skin cancer and bilateral hearing loss claims, and issue an SSOC if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection for Skin Cancer

The Veteran asserts that his skin cancer, to include basal cell and squamous cell carcinomas, is caused by his active duty service, to include his exposure to herbicides during his service in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for certain diseases associated with exposure to herbicide agents.  See 38 U.S.C.A. §§ 1101, 1110, 1116; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  The Veteran's service personnel records, including his DD-214, show that he served in the Republic of Vietnam during the Vietnam War era; thus, exposure to an herbicide agent is presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Numerous VA treatment records show that the Veteran has had skin cancer treatment during the appellate period.  Specifically, a June 2008 VA microscopic evaluation showed that the Veteran's right nose biopsy indicated that basal cell carcinoma was present.  Similarly, an August 2008 VA addendum note showed that he was treated for basal cell carcinoma on the right side of his nose and that he underwent a Mohs micrographic surgery to remove the skin cancer.  A January 2009 VA dermatology note showed an assessment of a stable basal cell carcinoma status-post Mohs surgery.  Additional VA treatment records since that time, including an April 2016 VA examination report, show routine treatment for basal cell carcinoma, although the Veteran's skin has not shown a recurrence of this disorder.  The Board notes that the Veteran's diagnosis and removal of basal cell carcinoma shortly predated his filing of a claim for entitlement to service connection for this disorder in January 2009.  However, in Romanowsky, the Court of Appeals for Veterans Claims (Court) held "that when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  Given that the Veteran has been treated for and shown symptoms of skin cancer during the appeal period and has a diagnosis of basal cell carcinoma from a few months prior to his filing of a claim for service connection, the first element of service connection is met.  

Although the Veteran has asserted that he has had squamous cell carcinoma on his skin during the appeal, the record indicates otherwise.  An August 2001 VA primary care note showed that the Veteran told a doctor that he had squamous cells removed from his throat in 2000.  In his January 2009 application for compensation and/or pension (VA Form 21-526), the Veteran filed a claim for service connection for basal cell and squamous cell carcinomas.  Also in January 2009, the Veteran's wife noted several treatment records showing that the Veteran had squamous papillomas removed from his gastrointestinal tract.  Additionally, the Veteran clarified in a February 2011 statement that his claim for squamous cell carcinoma related to his removal of squamous cells and nodules from his duodenum bulb.  While additional VA and private treatment records show possible squamous cells in the Veteran's throat, duodenum, and gastrointestinal system, the Board adjudicated these symptoms in October 2015 when it denied the Veteran's claim of entitlement to service connection for a gastrointestinal disorder; which is not currently before the Board.  Accordingly, the Veteran does not have a current skin cancer disorder manifested as squamous cell carcinoma.  

Regarding the second and third elements of service connection, it is true that certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam War era will be considered to have been incurred in service and service connection will be presumed.  However, this presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Basal cell carcinoma has not been associated with exposure to herbicides for the purpose of presumptive service connection and it is not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.  

Nevertheless, the Board must also consider entitlement to service connection on alternative bases.  See Combee, 34 F.3d at 1043.  In this regard, the Veteran is able to substantiate a claim for service connection on a direct basis if his current skin cancer is caused by or etiologically related to his active duty service, to include exposure to herbicides in Vietnam.  

The Veteran's service treatment records do not show complaints of or treatment for any skin cancer symptoms.  His August 1967 entrance and August 1970 separation Reports of Medical Examination show clinical evaluations of the Veteran's skin were both normal.  In fact, as noted above, the Veteran was not diagnosed with basal cell carcinoma until June 2008.  However, because the Veteran served in the Republic of Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicide agents.  Thus, the second element of service connection is met, and the remaining question to be answered is whether there is a causal relationship between the current basal cell carcinoma and the Veteran's active duty service, to include his exposure to herbicides in Vietnam.  

Although numerous VA and private treatment records show current medical treatment for skin symptoms, they do not discuss the etiology of any current basal cell carcinoma or its relationship to the Veteran's active duty service.  However, the Veteran was afforded a VA examination in April 2016 during which an examiner provided a medical opinion regarding the etiology of the Veteran's current skin cancer symptoms.  The examiner noted that the Veteran was diagnosed with basal cell carcinoma in June 2008.  The examiner further noted June 2008, August 2008, and November 2015 VA treatment records showing that the Veteran has not had a recurrence of basal cell carcinoma on his nose following his Mohs micrographic surgery.  The examiner also noted that the Veteran's service treatment records do not document the presence of skin cancer at the time.  

Following a physical examination, a review of the pertinent evidence, and a notation of the Veteran's self-reported symptoms and history, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's basal cell carcinoma was incurred in or caused by his military service, including his exposure to herbicides.  The examiner explained that basal cell carcinoma is a benign neoplasm with an excellent cure rate and, therefore, did not rise up to the level of a disability. The examiner noted that the Veteran showed no evidence of recurrence of cancer since his diagnosis in 2008.  The examiner also explained that the majority of current medical evidence shown in medical literature suggests that Ultraviolet (UV) rays from the sun or from a tanning bed are the main cause of basal cell carcinoma.  The examiner pointed to an Internet article submitted by the Veteran in May 2014, which is noted below, and which suggested an anecdotal association between Agent Orange and basal cell carcinoma, but did not show a more definitively causative effect.  The examiner noted that the article's author indicated that there may be an association between Agent Orange and development of nonmelanotic skin cancer, but that this association needed to be studied on a larger scale with thousands of patients.  The examiner also cited to several pieces of medical treatise evidence, including Institute of Medicine studies and Up-To-Date articles, to show that skin cancer, including basal cell and squamous cell cancers, is not presumptively associated with Agent Orange exposure.  

In addition to the medical evidence above, the Veteran has asserted in February 2011, March 2011, December 2012, May 2014, July 2016, and February 2017 statements that his skin cancer, including basal cell carcinoma, was caused by his in-service exposure to herbicides, including Agent Orange.  In May 2014, the Veteran submitted an Internet article that discussed, in general terms, veterans with Agent Orange exposure.  The article indicated that a new study warned that veterans who were exposed to Agent Orange during the Vietnam War era may be at an increased risk for skin cancer; however, this article did not specifically discuss the Veteran's active duty service or his current symptomatology.  

The Veteran's current skin cancer, to include basal cell carcinoma of the nose, is not caused by or otherwise etiologically related to his active duty service, to include his in-service exposure to herbicides in the Republic of Vietnam.  The Board has considered the Veteran's lay assertions that his current symptoms are due to in-service exposure to herbicides in Vietnam.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of skin disorder due to the medical complexity of the matter involved.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Basal cell carcinoma requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder. 

Contrarily, the April 2016 VA examiner's opinions are competent as to the relationship between the Veteran's skin cancer and his active duty service.  The Board finds this examiner's opinions to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms. 

Because the probative evidence does not show that the Veteran's current skin cancer is caused by or otherwise etiologically related to his active duty service, to include his in-service exposure to herbicides, the nexus element of service connection is not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Ratings, Generally

The Veteran contends that his diabetes mellitus, type II and bilateral hearing loss disabilities should be rated higher than the currently-assigned disability ratings. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability ratings assigned after the grant of service connection for his diabetes and bilateral hearing loss disabilities, effective January 23, 2009; thus, the appeal period for these disabilities stems since that time.  

Diabetes Mellitus, Type II

The Veteran is seeking a rating in excess of 10 percent disabling for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 10 percent disability rating for symptoms that are managed by restricted diet only.  A 20 percent disability rating is assigned where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.

In a January 2009 statement, the Veteran's wife noted that the Veteran was scheduled for a glucose tolerance test in March 2009 to rule out diabetes because his sugar was high in the previous check-up in December 2008.  In January 2009, the Veteran filed a claim for service connection for diabetes mellitus, type II, which was granted by a March 2010 rating decision and assigned a 10 percent disability rating since January 23, 2009.  

An October 2009 VA primary care follow-up note showed diabetes mellitus as an active problem and noted that this disability did not have complications.  The doctor indicated that the Veteran was taking several medications for his hypertension symptoms, but no medication for diabetes was noted.  

A January 2010 VA examination report showed that the Veteran was not on any diabetes-related medication and that he controlled his symptoms through diet restrictions, including a no-concentrated-sweets diet.  The examiner explained that the Veteran was not using any oral hypoglycemic or insulin medication and that his symptoms were controlled by diet alone.  The examiner noted that the Veteran has not had any episodes of ketoacidosis or hypoglycemia and that he has not visited a diabetic care provider for any such episodes in the previous year.  The examiner also noted that the Veteran has not lost or gained any weight since his last evaluation and that his diabetes does not restrict his activities.  The examiner further noted that the Veteran did not have any complications due to his diabetes mellitus, type II, including anal pruritus, visual problems, vascular symptoms, neurological symptoms, bowel or bladder impairment, or erectile dysfunction.  

A February 2010 VA new patient treatment note showed that the Veteran controlled his diabetes mellitus symptoms through diet alone.  

In a March 2011 statement, the Veteran stated that he controlled his diabetes symptoms through diet and medication.  In a December 2012 statement, the Veteran asserted that a medical professional told him that he had to take two medications, Amlodipine Besylate and Lisinopril, for his diabetes, but he also stated that the bottles of these medications state that they are for heart and high blood pressure symptoms.  He made similar contentions in a July 2013 statement, but he also clarified that he was never prescribed any oral hypoglycemic agent or insulin for his diabetes symptoms.  He alleged that he was able to change his lifestyle with diet and exercise to control his diabetes symptoms.  

The Veteran told a VA nurse in September 2014 that he was diabetic but that he was not taking any medication for his symptoms. 

In June 2015, a VA primary care physician assessed the Veteran's symptoms as diabetes that were controlled by diet and exercise, and noted that the Veteran was not taking any medication for these symptoms.  

During an August 2015 VA examination, the Veteran reported that he was told he had high blood sugars and diabetes.  An examiner confirmed a diagnosis of diabetes mellitus, type II, and noted that this disability was not managed through a restricted died, prescribed oral hypoglycemic agents, or prescribed one or more daily insulin injections.  The examiner noted that the Veteran did not require regulation of his activities as part of his medical management of diabetes symptoms.  The examiner also noted that the Veteran had zero episodes of hypoglycemia that required hospitalization in the past year, he did not have any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, and he saw a diabetic care provider less than two times per month for any such episodes.  The examiner determined that the Veteran has not had progressive unintentional weight loss or progressive loss of strength attributable to his diabetes mellitus, and that he did not have any recognized complications of diabetes mellitus.  The examiner concluded that the Veteran's diabetes required no treatment, was mild, and was less likely than not to have an effect on his ability to function in an occupational environment.

After reviewing the entire claims file, the Veteran's diabetes mellitus, type II has been 10 percent disabling during the entire appeal period.  Specifically, his diabetes required him to restrict his diet to control his symptoms, but he was not required to take insulin and restrict his diet, and he was not required to take an oral hypoglycemic agent and restrict his diet.  Specifically, the medical evidence noted above shows that the Veteran was never prescribed oral hypoglycemic agents or insulin, as shown in many VA treatment records, including the January 2010 and August 2015 VA examination reports.  Furthermore, although the Veteran asserted in March 2011 and December 2012 that he controlled his symptoms through diet and medication, he subsequently clarified that he was never prescribed any oral hypoglycemic agent or insulin for his diabetes symptoms.  The record also shows that his prescribed Amlodipine Besylate and Lisinopril medications are for his heart and hypertension symptoms.  

Accordingly, the evidence does not show that a rating in excess of 10 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II.  38 C.F.R. § 4.119, DC 7913.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Bilateral Hearing Loss Disability 

The Veteran also contends that his bilateral hearing loss disability should be rated higher than the currently-assigned noncompensable (zero percent) disability rating.  

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula.  Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

In January 2009, the Veteran filed a formal claim for service connection for bilateral hearing loss.  

The Veteran underwent a VA audiological examination in September 2009, during which he complained of difficulty clearly understanding speech and severe tinnitus.  He reported that he had the greatest difficulty hearing in the presence of background noise and problems with clearly hearing the telephone and television.  The examination report showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
20
40
26
LEFT
35
40
55
60
48

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  The examiner indicated that the Veteran had a mild sensorineural hearing loss in the right ear and a moderate to profound mixed hearing loss in the left ear.  

In a February 2011 statement, the Veteran asserted that doctors have indicate that he has hearing loss and that he should be fitted with hearing aids.  He made very similar contentions in March 2011, December 2012, and July 2016 statements.  In the July 2016 statement, he again contended that he cannot hear well and that he must ask people to speak up.  He asserted that his wife complains because he listens to the television too loudly.   

During a June 2013 VA audiology consultation, the Veteran complained of difficulty understanding speech in the left ear.  He denied a history of otologic surgery and hearing aid use.  An otoloscopy showed clear external auditory canals for both ears.  The doctor noted that puretone test results showed hearing within normal limits from 250 Hertz (Hz) to 3,000 Hz, with mild sloping to moderately-severe sensorineural hearing loss at the 4,000 Hz to 8,000 Hz frequencies in the right ear.  Pure tone tests also showed a mild sloping to profound mixed hearing loss at the 250 Hz to 8,000 Hz frequencies in the left ear.  The doctor also determined that word recognition ability was excellent in both ears.  The doctor noted that the Veteran was an excellent candidate for hearing amplification in the right ear.  

Several VA treatment records from 2014 and 2015 showed the presence of bilateral hearing loss and indicated that the Veteran did not wear hearing aids, but these records did not show any puretone threshold readings or speech discrimination findings.  

The Veteran underwent another VA audiological examination in June 2016, which showed that the Veteran's puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
20
35
23
LEFT
50
70
85
100
76

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  The examiner indicated that the Veteran had sensorineural hearing loss in the right ear at the 500 Hz to 4,000 Hz frequencies and mixed hearing loss in the left ear.  The examiner determined that the Veteran may experience difficulty with sound localization and that he may experience difficulty in adverse listening environments, such as noisy environments and in the absence of visual cues, or when listening to individuals who are on his left side.

Given the abovementioned evidence, the Veteran's bilateral hearing loss disability was productive of a puretone threshold average of 26 dB and speech recognition ability of 100 percent in the right ear and a puretone threshold average of 76 dB and speech recognition ability of 88 percent in the left ear, at worst, during the appellate period.  The Board has considered the Veteran's statements showing that he is unable to clearly hear noise, telephone interactions, and conversations, and that he must listen to the television at a high volume; however, the Board determines that the evidence which shows the Veteran's speech discrimination and puretone threshold findings is the most probative evidence in evaluating the Veteran's bilateral hearing loss disability .  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, while several VA treatment records show complaints of and treatment for bilateral hearing loss, only the September 2009 and June 2016 VA examination reports include puretone threshold readings and speech discrimination scores using the Maryland CNC test.  

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the right ear had a puretone average of 26 dB and a speech recognition score of 100 percent during the September 2009 VA audiological examination, it receives a designation of I.  See id.  Because the left ear had a puretone average of 48 dB and a speech recognition score of 92 percent, it also receives a designation of I.  See id.  The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss disability is entitled to a noncompensable rating in September 2009.  See 38 C.F.R. § 4.85, DC 6100.

Similarly, because the right ear had a puretone average of 23 dB and a speech recognition score of 100 percent during the June 2016 VA audiological examination, it receives a designation of I.  See id.  Because the left ear had a puretone average of 76 dB and a speech recognition score of 88 percent, it receives a designation of III.  See id.  The intersection of designations I and III on Table VII establishes that the Veteran's hearing loss disability is entitled to a noncompensable rating in June 2016.  See 38 C.F.R. § 4.85, DC 6100.

VA regulations include two provisions for evaluating claimants with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 due to the limitations of speech discrimination tests.  The provisions account for a hearing impairment that becomes extreme in the presence of any environmental noise and that cannot always be accurately measured by a speech discrimination test conducted in a quiet room with amplification of sound.  See id.  Based on the puretone thresholds recorded in the September 2009 and June 2016 VA examination reports, the provisions located in 38 C.F.R. § 4.86 (2016) do not apply. 

The preponderance of the evidence is against the claim for a higher rating for bilateral hearing loss disability.  The impairment associated with his disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's bilateral hearing loss disability meets the Schedular criteria for a compensable rating, his reported functional impairment does not warrant a higher rating than is already assigned.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

Although the Veteran contends that his bilateral hearing loss disability is more disabling than contemplated by the assigned ratings, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not apply, and an entitlement to an initial compensable disability rating for bilateral haring loss disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for diabetes mellitus, type II and bilateral hearing loss disability.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU

The Veteran has also asserted that he is entitled to a total disability rating based on his service-connected disabilities.  He filed a formal claim in July 2015.  Moreover, the Board determined that the issue of a TDIU was reasonably raised by the record in October 2015.  See Rice, 22 Vet. App. at 455.
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives VA compensation for prostatitis with hypertrophy (rated as 20 percent disabling), bilateral tinnitus (rated as 10 percent disabling), diabetes mellitus, type II (rated as 10 percent disabling), bilateral hearing loss disability (rated as noncompensable), and erectile dysfunction (rated as noncompensable).  He also receives special monthly compensation (SMC) benefits for the loss of use of a creative organ.  The combined evaluation of these service-connected disabilities is 40 percent.  Thus, the Veteran does not meet the criteria for establishing entitlement to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth for schedular consideration of entitlement to a TDIU.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award an extraschedular TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

At the outset, the Board finds that a referral to the Director of Compensation Service is not warranted because the Veteran's service-connected disabilities do not prevent him from securing and following gainful employment.

Overall, the record indicates that the Veteran has been unemployed since March 2009.  Specifically, in a July 2014 statement, the Veteran asserted that he was unable to work any longer and that he depended on VA benefits to get by.  In a July 2015 application for increased compensation based on unemployability (VA From 21-8940), the Veteran asserted that he became too disabled to work in March 2009 and that he last worked full time in July 2008.  He stated that his service-connected prostatitis and diabetes disabilities prevented him from working.  He asserted that he finished two years of college and that he previously worked as an operator for AT&T in 1991.  He indicated that he tried to obtain employment after he became too disabled to work in 2012 and 2014 as a janitor for a school district.  He contended that side effects of daily Levothyroxine, Omeprazole, Lisinopril, and Hydrochlorothiazide medications prevented him from working.  He also asserted that his use of Oxybutynin chloride, Tamsulosin, and Finasteride medications caused daily dizzy spells and frequent changing of absorbent materials for urinary symptoms.  

In addition to this lay evidence, medical professionals have discussed the impact of the Veteran's service-connected disabilities on his ability to work.  Specifically, in January 2010, a VA examiner determined that the Veteran's diabetes disability did not affect his occupational function or his activities of daily living.  An August 2015 VA examiner concluded that the Veteran's erectile dysfunction and prostatitis impacted his ability to work because he must have bathroom facilities readily available.  This examiner also determined that the Veteran's diabetes mellitus, type II did not impact his ability to function in an occupational environment.  A June 2016 VA examiner concluded that the Veteran's bilateral hearing loss disability impacted his ordinary conditions of daily life, including his ability to work, because he may experience difficulty with sound localization, and he might experience difficulty in adverse listening environments and when listening to individuals on his left side.  

The Board has considered the opinions of the VA examiners; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  While he experiences occupational impairment as a result of his service-connected disabilities, which is reflected in his combined total rating of 40 percent, the record does not indicate that he is unable to obtain and retain gainful employment.  The Board recognizes that the Veteran has not worked since March 2009 and that he may have trouble finding a job that had a bathroom facility readily available due to his service-connected symptoms; however, this is not enough to warrant entitlement to a TDIU because there is no indication that he is incapable of performing the physical and mental acts required by sedentary or labor-intensive employment.  Id.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.

Overall, the medical and lay evidence, including the January 2010, August 2015, and June 2016 VA examination reports, does not show that he is precluded from working in a sedentary or labor-intensive work environment.  The Veteran's employment history and his two years of college education would also not impair his ability to work in a sedentary environment.  Thus, although there is some impairment as a result of his service-connected disabilities, the facts of this case are not outside the norm. 

Given these reasons, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing and following gainful employment; thus, referral to the Director of Compensation Service for extraschedular consideration of the claim of entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma, and to include as due to herbicide exposure, is denied. 

An initial disability rating in excess of 10 percent for diabetes mellitus, type II is denied.  

An initial compensable disability rating for bilateral hearing loss disability is denied. 

A TDIU is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


